Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered. Claims 1, 3-5, 8, 13, 21, and 23 have been amended. Claims 2, 9, and 12 have been canceled. Claims 26-28 have been added. Claims 1, 3-8, 10, 11, 13-15, and 21-28 remain pending in the application.

Response to Arguments
3.	Argument 1, Applicant argues that a user logging in to a virtual signing room does not correspond to “receiving requests from a first client device and a second client device via a uniform resource locator to join the online video conference” as recited in claim 1 as amended. This is because a virtual signing room does not correspond to an online video conference. Further, a user log in or a response to an invitation to sign a document does not correspond to receiving requests from a first client device and a second client device to join the online video conference. 
4.	Responding to Argument 1, Examiner respectfully disagrees and notes that Szymanski teaches the argued features; wherein, any one of multiple signing parties may request to receive a message, such as, email, telephone, text message and/or instant message, that indicates that a signing party is engaged in a signing session. Some embodiments provide the message includes a link and/or access address that, when executed, allows such parties to view the signing session in substantially real time. In this way, a user may log into a system in order to access relevant documents and/or may respond to an invitation to sign a document by another party. In order to provide secure execution of signed documents, user identities may be validated. Once a user is validated for secure remote execution of the document, then a virtual signing room may be generated. Thus, the virtual signing room allows the signing parties to view the signing session in real time. As such the teachings read on the claimed features.
5.	Argument 2, Applicant argues that Szymanski is silent with respect to the “receiving requests”
feature. Rather, Szymanski describes that a user may log into a system, or a user may receive an invitation, e.g., a link to access a signing session. Szymanski, [0139]. However, Szymanski is silent with respect to the claimed feature of “authenticating the requests to permit the first client device to join the online video conference as a first attendee and the second client device to join the online video conference as a second attendee.” Rather, Szymanski describes granting access to a signing session
through a link. Szymanski, [0139]. Accordingly, any party with the link may access a signing session without authentication or approval.
6.	Responding to Argument 2, see the responding to argument 1 above.
7.	Argument 3, Applicant argues that Szymanski is silent with respect to audit trail data “describing the authentication of the requests” as recited in claim | as amended. Rather, Szymanski is limited to saving video, geo-location, voice, time, duration and/or date record in a database.
8.	Responding to Argument 3, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Ganong, is applied.
9.	Argument 4, Applicant argues that the cited reference does not disclose, teach, or suggest authenticating ... the second attendee of the second client device through entry as verified by a host of the online conference.
10.	Responding to Argument 4, see the responding to argument 1 above.
11.	Argument 5, Applicant argues that Szymanski does not describe communicating digital content for receipt by a first client device. Rather, the cited portions of Szymanski merely describe that a visual
representation of a signing session may be viewed, e.g., via a virtual signing room.
12.	Responding to Argument 5, Examiner respectfully disagrees and notes that Szymanski teaches the argued features; wherein the virtual signing room allows the signing parties to view the signing session in real time. Thus, the digital content is being communicated to each party device for signing and viewing.
13.	Argument 6, Applicant argues that Szymanski is silent with respect to “audit trail data describing properties of the device used to capture the signature” as recited in claim 8. 
14.	Responding to Argument 6, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Mayer, is applied.
15.	Argument 7, Applicant argues that Szymanski describes updating a document file, e.g., to include multiple signatures. Szymanski thus teaches away from the claimed feature of “generating ... a merged version of the digital content by merging the digital content having the first electronic signature from the first client device and the digital content having the second electronic signature from the second client device.” Instead, Szymanski describes finalizing a document and saving it as a read-only document
once all signatures are received. Szymanski is silent with respect to any sort of “merging,” for instance of digital content from a first client device and digital content from a second client device.
16.	Responding to Argument 7, Examiner respectfully disagrees and notes that Szymanski teaches the argued features; wherein the system describes the signing process via the portal view of the document, among other contents, a signature space that is operable to receive a signature from the user. In some embodiments, the signature may be received through a capacitive signing window of a device user interface. The signature may be added to the document through the portal and the document file may be updated. Once all of the signatures, including multiple signatures of the same signor and/or different signors, are received, the document may be finalized and saved as a read-only document. Thus, all signatures from signors are combined into a single document. As such the teachings read on the claimed features.

Claim Rejections – 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 1, 3, 4, 6, 7, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Szymanski et al. (U.S. Patent Application Pub. No. US 20150149324 A1) in view of Ganong et al. (U.S. Patent Application Pub. No. US 20180373859 A1).

Claim 1: Szymanski teaches in a digital medium electronic signature environment within an online video (i.e. capturing a visual image of the signing party via an image capture device on a device that is proximate the signing party by automatically tuning the image capture device to capture the actual signing in a signing video and communicating the signing video to other viewers; para. [0014]) conference (i.e.  FIG. 5, which is a diagram illustrating a graphical representation of a user interface corresponding to a virtual signing room for remote document execution of an electronic document; para. [0115]), a system (i.e. A virtual computing environment 200 (referred to generally as cloud 200) may include one or more computer systems 100 (referred to as server systems) that may include one or more electronic computing devices operable to receive, transmit, process, and store data; para. [0133]) comprising: 
a processing system; and
(i.e. A virtual computing environment 200 (referred to generally as cloud 200) may include one or more computer systems 100 (referred to as server systems) that may include one or more electronic computing devices operable to receive, transmit, process, and store data; para. [0133]); and 
a computer-readable storage medium having instructions stored thereon that (i.e. a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device; para. [0158]), responsive to execution by the processing system, causes the processing system to perform operations including: 
receiving requests from a first client device and a second client device (i.e. A user may log into a system or service (block 330). The user may access relevant documents and/or may respond to an invitation to sign a document by another party (block 332); para. [0103]) via a uniform resource locator (i.e. provide the message includes a link and/or access address that, when executed, allows such parties to view the signing session in substantially real time; para. [0066, 0079]) to join the online video conference (i.e. fig. 4, the virtual signing room 430 may include graphical representations corresponding to different ones of the signing participants. For example, some embodiments provide that different signors or other users may be represented by avatars 43; para. [0110]); 
authenticating the requests (i.e. social login data may be used to validate users on the system. Social application pictures of self and personal data may be matched using image and/or facial recognition technology to verify a user; para. [0066]) to permit the first client device to join the online video conference (i.e. A user may commence a user key setup operation (block 340). The user may request a validation key and a unique login that may be certified (block 342). In some embodiments, the validation may be performed based on social media login data (block 344). Data from a social media database 346 may be used to determine user credentials (block 347). The social media user credentials may be evaluated to determine data matches (block 348). For example, some embodiments provide that pictures in the social media may be analyzed to identify matches to an image of the user. If a match is identified (block 350), then operations for creating a user login may proceed; para. [0105]) as a first attendee and the second client device (i.e. a mobile terminal that includes a processor, a user input device that is configured to receive inputs from a user, and a memory coupled to the processor; para. [0017]) to join the online conference as a second attendee (i.e. fig. 4, the virtual signing room 430 may include graphical representations corresponding to different ones of the signing participants. For example, some embodiments provide that different signors or other users may be represented by avatars 43; para. [0110]); 
receiving digital content from the first client device of the first attendee to be signed by the second attendee as part of the online video conference (i.e. A secure portal may be opened to provide access to the document (block 314). The document accessed through the portal view 320 may include the signature spaces 322 identified therein. The user may view, edit, confirm the signature spaces and save the document for signing; para. [0095]); 
communicating the digital content to the second client device of the second attendee (i.e. A secure portal may be opened to provide access to the document (block 314). The document accessed through the portal view 320 may include the signature spaces 322 identified therein. The user may view, edit, confirm the signature spaces and save the document for signing; para. [0095]), the digital content configured to collect an electronic signature from the second attendee as part of the online video conference (i.e. fig. 4, 5, a portal view 437 of the subject document 414 may be displayed including a graphical representation of a signature space 322. A mobile and/or web-based camera 440 may be used to record the signature taking 438 and a video of the signing event may be generated (block 442). The signatures may be transmitted and included in the subject document 414 (block 444). Once the signatures have been included in the subject document 414; para. [0111]); 
receiving data from the second client device, the data generated as part of collecting the electronic signature via a user interface of the second client device from the second attendee (i.e. A secure portal may be opened to provide access to the document (block 314). The document accessed through the portal view 320 may include the signature spaces 322 identified therein. The user may view, edit, confirm the signature spaces and save the document for signing; para. [0095]); 
communicating the data to the first client device, the data configured for display in a user interface of the first client device showing collection of the electronic signature in real time as part of the online video conference (i.e. The portal view 320 of the document may display, among other contents, a signature space 322 that is operable to receive a signature from the user. In some embodiments, the signature may be received through a capacitive signing window of a device user interface. The signature may be added to the document through the portal 320 and the document file may be updated. Once all of the signatures, including multiple signatures of the same signor and/or different signors, are received, the document may be finalized and saved as a read-only document; para. [0104]); 
receiving signed digital content having the electronic signature and audit trail data incorporated as a part thereof from the second client device (i.e. geographical positioning data of the user may be determined (block 528), a voiced recording of the user may be generated (block 530), the time and/or duration of the signing operations may be recorded (block 532), and the signature may be received 534, all as the user signs the document(s) (block 525). The video, geo-location, voice, time, duration and/or date record 544 may be saved in the database 546 in association with the user file and/or event; para. [0122]); and 
communicating the signed digital content to the first client device (i.e. The portal view 320 of the document may display, among other contents, a signature space 322 that is operable to receive a signature from the user. In some embodiments, the signature may be received through a capacitive signing window of a device user interface. The signature may be added to the document through the portal 320 and the document file may be updated. Once all of the signatures, including multiple signatures of the same signor and/or different signors, are received, the document may be finalized and saved as a read-only document; para. [0033, 0104]).
Szymanski does not explicitly teach the audit trail data describing the authentication of the requests.
Howevever, Ganong teaches the audit trail data describing the authentication of the requests (i.e. FIG. 3, the image of the user's face captured at step 304 and the pre-authenticated image of the user's face stored in secure storage at 318, may be joined or appended to the document with associated digital signatures and the combined file may be digitally signed using the users private key, ideally in accordance with a standard such as PKCS #1 RSA Cryptography Standard Digital Signature. Examples of the combined files or “signed packages” are found in FIG. 5 and FIG. 11; para. [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Szymanski to include the feature of Ganong. One would have been motivated to make this modification because it provides a means for user authentication and document authentication using face biometrics.

Claim 3: Szymanski and Ganong teach the system as described in claim 1. Szymanski further teaches wherein the operations further comprise communicating the digital content having the electronic signature for receipt by the first client device and the second client device (i.e receiving the first signature and/or receiving the second signature is viewed by the second signing party and/or the first signing party, respectively; para. [0033]).

Claim 4: Szymanski and Ganong teach the system as described in claim 1. Szymanski further teaches wherein the audit trail data further describes collection of the electronic signature (i.e. geographical positioning data of the user may be determined (block 528), a voiced recording of the user may be generated (block 530), the time and/or duration of the signing operations may be recorded (block 532), and the signature may be received 534, all as the user signs the document(s) (block 525). The video, geo-location, voice, time, duration and/or date record 544 may be saved in the database 546 in association with the user file and/or event; para. [0122]).

Claim 6: Szymanski and Ganong teach the system as described in claim 1. Szymanski further teaches wherein the digital content includes a signature module that is selectable via a user interface output by the second client device to initiate input of the electronic signature as part of the digital content at the second client device (i.e. fig. 5, the virtual signing room interface may include a display of the document 494. The displayed document may include the text portions and a graphic corresponding to signature spaces 496. The signature space graphic 496 may be used as a user input in which the signature may be received directly via a touch sensitive portion of the display. Once the signature is received into the signature space 496, the user may be given the option to accept 498 or redo 499 the signature; para. [0117]).

Claim 7: Szymanski and Ganong teach the system as described in claim 6. Szymanski further teaches wherein the signature module is positioned within the digital content via the user interface output by the first client device (i.e. fig. 5, the virtual signing room interface may include a display of the document 494. The displayed document may include the text portions and a graphic corresponding to signature spaces 496. The signature space graphic 496 may be used as a user input in which the signature may be received directly via a touch sensitive portion of the display. Once the signature is received into the signature space 496, the user may be given the option to accept 498 or redo 499 the signature; para. [0117]).

Claim 26: Szymanski and Ganong teach the system as described in claim 1. Szymanski further teaches wherein the authenticating further includes authentication of the first attendee and the second attendee through entry as verified by a host of the online video conference (i.e. A signor and/or signee may be validated as they enter the system (block 404). A determination is made as to whether the signor/signee is a new user (block 406). If the signor/signee is a new user, then they may be invited to closing or other document execution and a user validation process (block 408). A camera or other scanning device may capture and upload images of the user and/or any supporting identification documents, such as a driver's license 416, to validate the user (block 410). The uploaded images may be stored in association with a documents file, a user file, a vendor file and/or an officiator file in a database 310; para. [0108]).

19.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Szymanski et al. (U.S. Patent Application Pub. No. US 20150149324 A1) in view of Ganong et al. (U.S. Patent Application Pub. No. US 20180373859 A1) in view of Mayer (U.S. Patent Application Pub. No. US 20140244451 A1).

Claim 5: Szymanski and Ganong teach the system as described in claim 4. Szymanski further teaches wherein the audit trail data describes the collection of the electronic signature (i.e. geographical positioning data of the user may be determined (block 528), a voiced recording of the user may be generated (block 530), the time and/or duration of the signing operations may be recorded (block 532), and the signature may be received 534, all as the user signs the document(s) (block 525). The video, geo-location, voice, time, duration and/or date record 544 may be saved in the database 546 in association with the user file and/or event; para. [0122]).
Szymanski does not explicitly teach properties of a device.
However, Mayer teaches wherein the audit trail data describes properties of a device involved in the collection of the electronic signature (i.e. The verification systems are designed to allow the verification functions to be easily integrated into any existing website, application, system, etc., and it allows for those merchants to have proof that the transaction did occur with a certain customer. In addition, it may also collect and retain time stamp information, physical location of the customer, the customer's mailing address and phone number, IP address of the customer's computer, the customer's signature (including image of a written signature or other forms of signature), customer's image or photo, customer's voice, fingerprint, eye scan, the customer's device ID, amount of transaction, or any other type of custom information in order to create as much proof as possible that the transaction did occur; para. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Szymanski and Ganong to include the feature of Mayer. One would have been motivated to make this modification because it provides an efficient verification system for creating documentary verifications of e-commerce transactions between merchants and customers.

20.	Claims 8, 10, 11, 13-15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Szymanski et al. (U.S. Patent Application Pub. No. US 20150149324 A1) in view of Mayer (U.S. Patent Application Pub. No. US 20140244451 A1).

Claim 8: Szymanski teaches in a digital medium electronic signature environment within an online conference (i.e.  FIG. 5, which is a diagram illustrating a graphical representation of a user interface corresponding to a virtual signing room for remote document execution of an electronic document; para. [0115]), a method implemented by a processing device (i.e. A virtual computing environment 200 (referred to generally as cloud 200) may include one or more computer systems 100 (referred to as server systems) that may include one or more electronic computing devices operable to receive, transmit, process, and store data; para. [0133]), the method comprising: 
initiating, by the processing device (i.e. the signing may be initiated by one or more parties via the systems and methods; para. [0108]), the online conference including a first attendee associated with a first client device (i.e. a mobile terminal that includes a processor, a user input device that is configured to receive inputs from a user, and a memory coupled to the processor; para. [0017]) and a second attendee associated with a second client device (i.e. fig. 4, the virtual signing room 430 may include graphical representations corresponding to different ones of the signing participants. For example, some embodiments provide that different signors or other users may be represented by avatars 43; para. [0110]); 
authenticating, by the processing device, the second attendee of the second client device (i.e. social login data may be used to validate users on the system. Social application pictures of self and personal data may be matched using image and/or facial recognition technology to verify a user; para. [0066]) through entry as verified by a host of the online conference (i.e. A signor and/or signee may be validated as they enter the system (block 404). A determination is made as to whether the signor/signee is a new user (block 406). If the signor/signee is a new user, then they may be invited to closing or other document execution and a user validation process (block 408). A camera or other scanning device may capture and upload images of the user and/or any supporting identification documents, such as a driver's license 416, to validate the user (block 410). The uploaded images may be stored in association with a documents file, a user file, a vendor file and/or an officiator file in a database 310; para. [0108]); 
receiving, by the processing device, data from the first client device, the data identifying: digital content to be signed as part of the online conference, the digital content including a signature module (i.e. The portal view 320 of the document may display, among other contents, a signature space 322 that is operable to receive a signature from the user. In some embodiments, the signature may be received through a capacitive signing window of a device user interface. The signature may be added to the document through the portal 320 and the document file may be updated. Once all of the signatures, including multiple signatures of the same signor and/or different signors, are received, the document may be finalized and saved as a read-only document; para. [0104]); and 
the second attendee is to provide an electronic signature, the second attendee identified via selection of a corresponding representation in a user interface output by the first client device as part of the online conference (i.e. The portal view 320 of the document may display, among other contents, a signature space 322 that is operable to receive a signature from the user. In some embodiments, the signature may be received through a capacitive signing window of a device user interface. The signature may be added to the document through the portal 320 and the document file may be updated. Once all of the signatures, including multiple signatures of the same signor and/or different signors, are received, the document may be finalized and saved as a read-only document; para. [0104]); 
communicating, by the processing device, the digital content for receipt by the second client device, the digital content supporting user interaction via a user interface output by the second client device as part of the online conference to input the electronic signature (i.e. The portal view 320 of the document may display, among other contents, a signature space 322 that is operable to receive a signature from the user. In some embodiments, the signature may be received through a capacitive signing window of a device user interface. The signature may be added to the document through the portal 320 and the document file may be updated. Once all of the signatures, including multiple signatures of the same signor and/or different signors, are received, the document may be finalized and saved as a read-only document; para. [0104]); 
receiving, by the processing device, data in real time from the second client device showing input of the electronic signature, the input of the electronic signature performed responsive to selection of the signature module at the second client device (i.e. any one of multiple signing parties may request to receive a message, such as, email, telephone, text message and/or instant message, that indicates that a signing party is engaged in a signing session. Some embodiments provide the message includes a link and/or access address that, when executed, allows such parties to view the signing session in substantially real time; para. [0079]); 
communicating, by the processing device to the first client device, the data showing input of the electronic signature for output by a user interface of the first client device (i.e. receiving the first signature and/or receiving the second signature is viewed by the second signing party and/or the first signing party, respectively; para. [0033]); 
receiving, by the processing device from the second client device, the digital content including the electronic signature collected by the signature module (i.e. receiving the first signature and/or receiving the second signature is viewed by the second signing party and/or the first signing party, respectively; para. [0033]), and FIG4 P6216-US-CON1 
PATENTScommunicating, by the processing device, the digital content including the electronic signature for receipt by the first client device, the communicated digital content having the electronic signature incorporated as a part thereof along with audit trail data describing input the electronic signature (i.e. a camera recording function may capture a video of the signing activity. A signor hand-off function in which a signor may pass the electronic signing opportunity to the next signor may be provided. Some embodiments provide that the signor may view the signing activity by other signors; para. [0065]); (i.e. receiving the first signature and/or receiving the second signature is viewed by the second signing party and/or the first signing party, respectively; para. [0033]).
Szymanski does not explicitly teach properties of a device.
However, Mayer teaches audit trail data describing properties of the second client device used to input the electronic signature (i.e. The verification systems are designed to allow the verification functions to be easily integrated into any existing website, application, system, etc., and it allows for those merchants to have proof that the transaction did occur with a certain customer. In addition, it may also collect and retain time stamp information, physical location of the customer, the customer's mailing address and phone number, IP address of the customer's computer, the customer's signature (including image of a written signature or other forms of signature), customer's image or photo, customer's voice, fingerprint, eye scan, the customer's device ID, amount of transaction, or any other type of custom information in order to create as much proof as possible that the transaction did occur; para. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Szymanski to include the feature of Mayer. One would have been motivated to make this modification because it provides an efficient verification system for creating documentary verifications of e-commerce transactions between merchants and customers.

Claim 10: Szymanski and Mayer teach the method as described in claim 8. Szymanski further teaches wherein the signature module is selectable via the user interface output by the second client device to initiate input of the electronic signature (i.e. fig. 5, the virtual signing room interface may include a display of the document 494. The displayed document may include the text portions and a graphic corresponding to signature spaces 496. The signature space graphic 496 may be used as a user input in which the signature may be received directly via a touch sensitive portion of the display. Once the signature is received into the signature space 496, the user may be given the option to accept 498 or redo 499 the signature; para. [0117]).

Claim 11: Szymanski and Mayer teach the method as described in claim 10. Szymanski further teaches wherein the signature module is positioned within the digital content via the user interface output by the first client device (i.e. fig. 5, the virtual signing room interface may include a display of the document 494. The displayed document may include the text portions and a graphic corresponding to signature spaces 496. The signature space graphic 496 may be used as a user input in which the signature may be received directly via a touch sensitive portion of the display. Once the signature is received into the signature space 496, the user may be given the option to accept 498 or redo 499 the signature; para. [0117]).

Claim 13: Szymanski and Mayer teach the method as described in claim 8. Szymanski further teaches wherein the authenticating the second attendee of the second client device further includes authenticating entry (i.e. social login data may be used to validate users on the system. Social application pictures of self and personal data may be matched using image and/or facial recognition technology to verify a user; para. [0066]) into the online conference using a particular user identifier and password (i.e. geographical positioning data of the user may be determined (block 528), a voiced recording of the user may be generated (block 530), the time and/or duration of the signing operations may be recorded (block 532), and the signature may be received 534, all as the user signs the document(s) (block 525). The video, geo-location, voice, time, duration and/or date record 544 may be saved in the database 546 in association with the user file and/or event; para. [0122]).

Claim 14: Szymanski and Mayer teach the method as described in claim 8. Szymanski further teaches comprising creating a uniform resource locator (URL), via which, the online conference is accessible and wherein the initiating of the online conference is performed using the URL (i.e. provide the message includes a link and/or access address that, when executed, allows such parties to view the signing session in substantially real time; para. [0066, 0079]).

Claim 15: Szymanski and Mayer teach the method as described in claim 8. Szymanski further teaches wherein the user interface output by the second client device as part of the online conference to input the electronic signature includes a display of the digital content, a display of a signature module that is user selectable to input the electronic signature, and representations of the first and second attendees (i.e.  Figs. 4, 5, which is a diagram illustrating a graphical representation of a user interface corresponding to a virtual signing room for remote document execution of an electronic document; para. [0115]), a method implemented by a computing device (i.e. A virtual computing environment 200 (referred to generally as cloud 200) may include one or more computer systems 100 (referred to as server systems) that may include one or more electronic computing devices operable to receive, transmit, process, and store data; para. [0133]).

Claim 23: Szymanski teaches the method as described in claim 22. Szymanski further teaches wherein the audit trail data describes collection of the electronic signature (i.e. geographical positioning data of the user may be determined (block 528), a voiced recording of the user may be generated (block 530), the time and/or duration of the signing operations may be recorded (block 532), and the signature may be received 534, all as the user signs the document(s) (block 525). The video, geo-location, voice, time, duration and/or date record 544 may be saved in the database 546 in association with the user file and/or event; para. [0122]).
Szymanski does not explicitly teach properties of a device.
However, Mayer teaches describes the audit data describes properties of a device involved in the collection of the electronic signature (i.e. The verification systems are designed to allow the verification functions to be easily integrated into any existing website, application, system, etc., and it allows for those merchants to have proof that the transaction did occur with a certain customer. In addition, it may also collect and retain time stamp information, physical location of the customer, the customer's mailing address and phone number, IP address of the customer's computer, the customer's signature (including image of a written signature or other forms of signature), customer's image or photo, customer's voice, fingerprint, eye scan, the customer's device ID, amount of transaction, or any other type of custom information in order to create as much proof as possible that the transaction did occur; para. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Szymanski to include the feature of Mayer. One would have been motivated to make this modification because it provides an efficient verification system for creating documentary verifications of e-commerce transactions between merchants and customers.

21.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Szymanski et al. (U.S. Patent Application Pub. No. US 20150149324 A1) in view of Mayer (U.S. Patent Application Pub. No. US 20140244451 A1) in view of Ganong et al. (U.S. Patent Application Pub. No. US 20180373859 A1).

Claim 27: Szymanski and Mayer teach the method as described in claim 8. Szymanski further teaches authentication data employed to perform the online conference (i.e. A signor and/or signee may be validated as they enter the system (block 404). A determination is made as to whether the signor/signee is a new user (block 406). If the signor/signee is a new user, then they may be invited to closing or other document execution and a user validation process (block 408). A camera or other scanning device may capture and upload images of the user and/or any supporting identification documents, such as a driver's license 416, to validate the user (block 410). The uploaded images may be stored in association with a documents file, a user file, a vendor file and/or an officiator file in a database 310; para. [0108]).
Szymanski does not explicitly teach wherein the audit trail data includes authentication data.
Howevever, Ganong teaches wherein the audit trail data includes authentication data (i.e. FIG. 3, the image of the user's face captured at step 304 and the pre-authenticated image of the user's face stored in secure storage at 318, may be joined or appended to the document with associated digital signatures and the combined file may be digitally signed using the users private key, ideally in accordance with a standard such as PKCS #1 RSA Cryptography Standard Digital Signature. Examples of the combined files or “signed packages” are found in FIG. 5 and FIG. 11; para. [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Szymanski and Mayer to include the feature of Ganong. One would have been motivated to make this modification because it provides a means for user authentication and document authentication using face biometrics.

22.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Szymanski et al. (U.S. Patent Application Pub. No. US 20150149324 A1) in view of Mayer (U.S. Patent Application Pub. No. US 20140244451 A1) in view of Kirgan et al. (U.S. Patent Application Pub. No. US 20150188711 A1).

Claim 28: Szymanski and Mayer teach the method as described in claim 8. Szymanski further teaches a network address of the second client device used to capture the signature (i.e. network address; para. [0134]).
Szymanski does not explicitly teach wherein the audit trail data describes a network address of the second client device used to capture the signature.
However, Kirgan teaches wherein the audit trail data describes a network address of the second client device used to capture the signature (i.e. FIG. 3, the audit trail identifies that the document was created by John Doe on Nov. 19, 2012 at 10:16 am PST and was emailed to Jane Doe on Nov. 19, 2012 at 10:17 am PST. Jane Doe agreed to the terms of use on Nov. 19, 2012 at 10:23 am PST from IP address 24.18.127.172 and electronically signed the document on Nov. 19, 2012 at 10:25 am PST. The signed document was emailed to eligible parties on Nov. 19, 2012 at 10:25 am PST; para. [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Szymanski and Mayer to include the feature of Kirgan. One would have been motivated to make this modification because it provides a more efficient way to validate one or more e-signed documents.

Claim Rejections - 35 USC § 102
23.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

24.	Claims 21, 22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szymanski et al. (U.S. Patent Application Pub. No. US 20150149324 A1).

Claim 21: Szymanski teaches in a digital medium electronic signature environment within an online conference (i.e.  FIG. 5, which is a diagram illustrating a graphical representation of a user interface corresponding to a virtual signing room for remote document execution of an electronic document; para. [0115]), a method implemented by a processing device (i.e. A virtual computing environment 200 (referred to generally as cloud 200) may include one or more computer systems 100 (referred to as server systems) that may include one or more electronic computing devices operable to receive, transmit, process, and store data; para. [0133]), the method comprising: 
receiving, by the processing device, requests from a first client device and a second client device (i.e. A user may log into a system or service (block 330). The user may access relevant documents and/or may respond to an invitation to sign a document by another party (block 332); para. [0103]) to join the online conference (i.e. fig. 4, the virtual signing room 430 may include graphical representations corresponding to different ones of the signing participants. For example, some embodiments provide that different signors or other users may be represented by avatars 43; para. [0110]);
approving, by the processing device, the requests to permit the first client device to join the online conference (i.e. A user may commence a user key setup operation (block 340). The user may request a validation key and a unique login that may be certified (block 342). In some embodiments, the validation may be performed based on social media login data (block 344). Data from a social media database 346 may be used to determine user credentials (block 347). The social media user credentials may be evaluated to determine data matches (block 348). For example, some embodiments provide that pictures in the social media may be analyzed to identify matches to an image of the user. If a match is identified (block 350), then operations for creating a user login may proceed; para. [0105]) as a first attendee and the second client device (i.e. a mobile terminal that includes a processor, a user input device that is configured to receive inputs from a user, and a memory coupled to the processor; para. [0017]) to join the online conference as a second attendee (i.e. fig. 4, the virtual signing room 430 may include graphical representations corresponding to different ones of the signing participants. For example, some embodiments provide that different signors or other users may be represented by avatars 43; para. [0110]);
communicating, by the processing device, digital content for receipt by the first client device and the second client device (i.e. A secure portal may be opened to provide access to the document (block 314). The document accessed through the portal view 320 may include the signature spaces 322 identified therein. The user may view, edit, confirm the signature spaces and save the document for signing; para. [0095]), the digital content supporting user interaction via a user interface output by the first and second client devices as part of the online conference to input first and second electronic signatures, respectively (i.e. fig. 4, 5, a portal view 437 of the subject document 414 may be displayed including a graphical representation of a signature space 322. A mobile and/or web-based camera 440 may be used to record the signature taking 438 and a video of the signing event may be generated (block 442). The signatures may be transmitted and included in the subject document 414 (block 444). Once the signatures have been included in the subject document 414; para. [0111]); 
communicating, by the processing device to the first client device, data showing input of the second electronic signature at the second client device (i.e. receiving the first signature and/or receiving the second signature is viewed by the second signing party and/or the first signing party, respectively; para. [0033]); 
communicating, by the processing device to the second client device, data showing input of the first electronic signature at the first client device (i.e. receiving the first signature and/or receiving the second signature is viewed by the second signing party and/or the first signing party, respectively; para. [0033]); FIG.6 P6216-US-CON 
PATENTScollecting, by the processing device, the digital content incorporating the first electronic signature from the first client device and the digital content incorporating the second electronic signature from the second client device (i.e. Signing operations may be performed and the user may select “Done” to indicate that no other signatures remain (block 536). The signing operations may be stopped (block 538) and the signing event may be stored and the signatures on the document(s) may be sealed (block 540). The signed documents 542 may be stored in the database 546; para. [0123]); 
generating, by the processing device, a merged version of the digital content by merging the digital content having the first electronic signature from the first client device and the digital content having the second electronic signature from the second client device (i.e. The portal view 320 of the document may display, among other contents, a signature space 322 that is operable to receive a signature from the user. In some embodiments, the signature may be received through a capacitive signing window of a device user interface. The signature may be added to the document through the portal 320 and the document file may be updated. Once all of the signatures, including multiple signatures of the same signor and/or different signors, are received, the document may be finalized and saved as a read-only document; para. [0104]); and 
communicating, by the computing device, the merged version of the digital content for receipt by the first and second client devices (i.e. receiving the first signature and/or receiving the second signature is viewed by the second signing party and/or the first signing party, respectively; para. [0033]).

Claim 22: Szymanski teaches the method as described in claim 21. Szymanski further teaches wherein: the digital content incorporating the first electronic signature includes audit trail data describing incorporation of the electronic signature as part of the digital content at the first client device; and the digital content incorporating the second electronic signature includes audit trail data describing incorporation of the electronic signature as part of the digital content at second first client device (i.e. geographical positioning data of the user may be determined (block 528), a voiced recording of the user may be generated (block 530), the time and/or duration of the signing operations may be recorded (block 532), and the signature may be received 534, all as the user signs the document(s) (block 525). The video, geo-location, voice, time, duration and/or date record 544 may be saved in the database 546 in association with the user file and/or event; para. [0122]).

Claim 24: Szymanski teaches the method as described in claim 21. Szymanski further teaches wherein the digital content includes a signature module that is selectable via the user interface to initiate input of the electronic signature locally at the first client device and the second client device, respectively (i.e. fig. 5, the virtual signing room interface may include a display of the document 494. The displayed document may include the text portions and a graphic corresponding to signature spaces 496. The signature space graphic 496 may be used as a user input in which the signature may be received directly via a touch sensitive portion of the display. Once the signature is received into the signature space 496, the user may be given the option to accept 498 or redo 499 the signature; para. [0117]).

Claim 25: Szymanski teaches the method as described in claim 24. Szymanski further teaches wherein the signature module is positioned within the digital content (i.e. fig. 5, the virtual signing room interface may include a display of the document 494. The displayed document may include the text portions and a graphic corresponding to signature spaces 496. The signature space graphic 496 may be used as a user input in which the signature may be received directly via a touch sensitive portion of the display. Once the signature is received into the signature space 496, the user may be given the option to accept 498 or redo 499 the signature; para. [0117]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Nassiri (Pub. No. US 20030070072 A1), The present invention utilizes real time, live stream videoconferencing as a means to conduct various types of transactions whereby the identity of the person or the signature of the person or an electronic document must be authenticated, and whereby the parties are geographically remote.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN H TRAN/Primary Examiner, Art Unit 2173